Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Dubois on November 1, 2021.

The application has been amended as follows: 

IN THE CLAIMS:  
1. (CURRENTLY AMENDED) A TMV-resistant tobacco plant comprising a short N introgressed segment, wherein a drag genomic component with the sequence as set forth in SEQ ID No. 13 is deleted or a drag genomic component comprising nucleotides located at positions of 120,988 to 806,914 
 




9. (CANCELED).  
10. (CURRENTLY AMENDED) A method for breeding 
a) hybridizing a tobacco plant having a homozygous N introgressed segment with a tobacco plant having nn genotype to obtain a F1 tobacco plant having Nn genotype, and then hybridizing the F1 tobacco plant with tobacco plant having nn genotype to obtain a population material for screening the short N introgressed segment; 
b) inoculating TMV to the population material obtained in step a) during the seedling stage, and screening an Nn genotype plant exhibiting necrotic lesions in the population material; and 
c) genotyping the Nn genotype plant screened in step b) with a molecular marker of TN5.51 primer pair and N gene-specific molecular marker N1 N2 at the right end of the N for a plant detected as positive for the molecular marker N1 N2 and negative for the TN5.51 primer pair, 
thereby obtaining a TMV-resistant tobacco plant comprising a short N introgressed segment according to claim 1.  
11. (CURRENTLY AMENDED) A method for breeding
a) hybridizing a tobacco plant having homozygous N introgressed segment with a tobacco plant having nn genotype to obtain a F1 tobacco plant having Nn genotype, and then hybridizing the F1 tobacco plant with a tobacco plant having nn genotype to obtain a population material for screening the short N introgressed segment; 
b) inoculating TMV to the population material obtained in step a) during the seedling stage, and screening an Nn genotype plant exhibiting lesions in the population material; and 
c) genotyping the Nn genotype plant screened in step b) with TN5.34 primer pair, TN5.51 primer pair and N gene-specific molecular marker N1 N2, and screening for a plant detected as positive for molecular marker N1 N2 and negative for TN5.34 primer pair and TN5.51 primer pair, 
thereby obtaining a TMV-resistant tobacco plant comprising a short N introgressed segment according to c) of claim 4.  
12. (CURRENTLY AMENDED) A method for breeding 

b) inoculating TMV to the population material obtained in step a) during the seedling stage, and screening an Nn genotype plant exhibiting lesions in the population material; and 
c) genotyping the Nn genotype plant screened in step b) with TN5.20 primer pair, TN5.34 primer pair, TN5.51 primer pair and Ngene-specific molecular marker N1 N2, and screening for a plant detected as positive for molecular marker N1 N2 and negative for TN5.20 primer pair, TN5.34 primer pair and TN5.51 primer pair, 
thereby obtaining a TMV-resistant tobacco plant comprising a short N introgressed segment according to b) of claim 4.  
13. (CURRENTLY AMENDED) A method for breeding
a) hybridizing a tobacco plant having homozygous N introgressed segment with a tobacco plant having nn genotype to obtain a F1 tobacco plant having Nn genotype, and then hybridizing the F1 tobacco plant with a tobacco plant having nn genotype to obtain a population material for screening the short N introgressed segment; 
b) inoculating TMV to the population material obtained in step a) during the seedling stage, and screening an Nn genotype plant exhibiting lesions in the population material; and
c) genotyping the Nn genotype plant screened in step b) with TN4.99 primer pair, TN5.20 primer pair, TN5.34 primer pair, TN5.51 primer pair and N gene-specific molecular for a plant detected as positive for molecular marker N1 N2 and negative for TN4.99 primer pair, TN5.20 primer pair, TN5.34 primer pair and TN5.51 primer pair, 
thereby obtaining a TMV-resistant tobacco plant comprising a short N introgressed segment according to a) of claim 4.  
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims overcame all the remaining rejections. Claims 1, 4-8, and 10-13 are free of the prior art, because there is no prior art reasonably teaching or suggesting the claimed N introgressed TMV-resistant tobacco plant having comprising a short N introgressed segment, wherein a drag genomic component with the sequence as set forth in SEQ ID No. 13 is deleted or a drag genomic component comprising nucleotides located at positions of 120,988 to 806,914 as set forth in SEQ ID NO: 13 is deleted, compared to an N introgressed segment of Coker 176 type tobacco accessions. The closest prior art is Lewis (Lewis, R. S., and C. Rose., Crop science 50.4 (2010): 1339-1347.) which teaches N introgressed tobacco plants having the N locus originally from “Coker 51” (p. 1340), and yield drag caused by the N introgression.  However, Lewis does not teach or suggest the drag genomic component having the sequence set forth in SEQ ID NO: 13 or the specific deletions of SEQ ID NO: 13 or nucleotides 120,988 to 806,914 of SEQ ID NO: 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1, 4-8, and 10-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner




/WEIHUA FAN/Examiner, Art Unit 1663